J-S53041-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                            IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                            Appellee

                       v.

ROBERT BEBOUT,

                            Appellant                         No. 689 WDA 2014


                   Appeal from the PCRA Order April 21, 2014
               in the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-CR-0003509-1981


BEFORE: DONOHUE, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                            FILED SEPTEMBER 30, 2014

        Appellant, Robert Bebout, appeals from the denial of his fifth Post

Conviction Relief Act (PCRA) petition. See 42 Pa.C.S.A. §§ 9541 9546. A

jury convicted him of second degree murder for his admitted strangulation

and beating of a seven year-old boy after Appellant, then fifteen, had anally

raped him. (See N.T. Trial, 4/05/82, at 219). He claims relief under Miller

v. Alabama, 132 S. Ct. 2455 (2012).1 Commonwealth v. Cunningham,



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Miller, supra                              y life without parole for those under the

                                                           Id. at 2460.
J-S53041-14


81 A.3d 1 (Pa. 2013), cert. denied, 134 S. Ct. 2724 (2014), held that Miller

does not apply retroactively in Pennsylvania. We affirm.

        The court properly denied relief.2 Cunningham controls.3,    4
                                                                         And we

have already rejected the argument, asserted here alternatively, (see

                            -20), that the habeas corpus statute combined with

various constitutional provisions, permit review.     See Commonwealth v.

Seskey, 86 A.3d 237, 244 (Pa. Super. 20

court should have allowed him to amend his PCRA petition to seek habeas

corpus relief, conceded to be outside the scope of the PCRA, (see



untimely, with no applicable exception for a retroactive constitutional right.

See 42 Pa.C.S.A. § 9545(b)(1)(iii).

        Order affirmed.
____________________________________________


2
                                                           -conviction relief is
limit
                                         Commonwealth v. Johnson,
945 A.2d 185, 188 (Pa. Super. 2008), appeal denied, 956 A.2d 433 (Pa.
2008) (citation omitted).
3
                                                                  Miller's
proscription of the imposition of mandatory life-without-parole sentences
upon offenders under the age of eighteen at the time their crimes were
committed must be extended to those whose judgments of sentence were
final as of the time of Miller's announcem    Cunningham, supra at 11.
4
  The argument that the PCRA court should have stayed proceedings until
the Unites States Supreme Court ruled on Cunningham, (see
Brief, at 16), is moot. The Supreme Court denied certiorari on June 9, 2014.




                                           -2-
J-S53041-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2014




                          -3-